Title: From Thomas Jefferson to Francis Eppes, 4 August 1796
From: Jefferson, Thomas
To: Eppes, Francis


                    
                        Dear Sir
                        Monticello Aug. 4. 1796.
                    
                    I recieve with great satisfaction your information that we are likely to get Cary’s claim against us settled on proper terms, and hasten to give my consent to any settlement you shall make, that it may recieve no delay from me. I had hoped indeed that a greater number of instalments would have been allowed us. Even Hanson gave us seven; a number which I would not ask from Mr. Welsh; but from my personal knolege of his very indulgent disposition towards us, and that all he cares about is, not the time when he shall recieve the money, but an assurance that he shall recieve it ultimately, I am persuaded he would consent without hesitation to more than three. I should have proposed five, and think Mr. Wickham will run no risque of displeasing his principal by fixing it at that number. Still I repeat that I will execute any agreement you shall make, and will send my bonds to Mr. Wickham as soon as I am informed of the sums and times allotted to me. I will give security too by a mortgage on negroes. It will be the first mortgage I ever gave, but had rather do it than that any body else should be made responsible for me. Mr. Wickam may say what number of slaves he thinks sufficient, and I will allot all those of some particular plantation or plantations to avoid the apprehensions of any unfair selection. I hope still that the money he is suing for us from R. Randolph’s estate with the £1218—16—1 due from A. Cary’s executors, will come in time to satisfy the bonds we shall give to Mr. Walsh.—With respect to the issuing execution for this last, I am content it shall be suspended till towards the meeting of the assembly; but not till they meet, lest they should renew the replevin law. It is impossible you should not become sensible on reflection that if an execution be not shortly levied we shall lose the debt. But this we will talk over when we meet, which you give me reason to hope will be in September, and here. I would have been to see you before this, but that a journey would be dangerous for my health which I lately begin to hope  may with care be placed on a less discoraging footing. I must always except out of A. Cary’s money so much as may replace what I paid Mr. Wickam for the estate. The balance only to go to him for Mr. Walsh. You did right in paying Jack £65. which I will consider as part of my reimbursement from the funds of the estate.—I am just finishing a threshing machine, which I hope will be at work within a week. If you come early in September it will probably be still at work at some of mine or Mr. Randolph’s barns. If it were an untried thing I should not recommend it to your attention; but it’s efficacy has been proved by so many years experience in G. Britain, and so generally that I do not apprehend a failure in it’s performance: and it must be immensely interesting to you. Present my warm and never ceasing affections to Mrs. Eppes, and the blessings of an old man to all the young ones. To yourself every sentiment of sincere esteem and attachment from Dear Sir Your friend & servt
                    
                        Th: Jefferson
                    
                